HARALSON, J.
1. The cause was tried by the court Avithout the intervention of a jury; the parties by their attorneys of record having filed an agreement *182In writing with the clerk, waiving a jury, and requesting a special finding on the facts. The judge made his ¡special finding, and it is set out in the transcript. If parties-by their written agreement merely waive a jury, it is provided by statute, “the finding of the court upon •the facts shall have the same effect as the verdict of a jury.” — Code, § 33l9.
¡Section 3320 provides, that if a special finding is requested, the court must state in writing the facts as it finds them, and such statement, with the judgment of (the court, must be entered on the minutes.
Section 3321 provides, that either party may reserve, by bill of exceptions, any ruling, opinion, or decision of the court, to which an exception could have been reserved, if a trial by jury'had not been waived, and is «entitled to an appeal from the judgment of the -court, ¡as if the judgment had been rendered on the verdict of a jury, and if the finding is -special, on appeal, the Supreme Court must examine -and determine whether the facts are sufficient to support the judgment.
In a -ca-se of this character, -the trial being by the court without a jury, there can be no charges excepted to, to be set out in the bill of exceptions. The only remaining office o-f a bill of exceptions, therefore, would •-seem to be, to reserve and present for review, the rulings of -the -court -on the admission or exclusion of evidence, such as, by its erroneous admission or exclusion, the mind of the court might have been influenced in rendering a judgment it might not otherwise have rendered, thereby raising a presumption of injury to the partV excepting.—First Nat. Bank of Talladega v. Chaffin, 118 Ala. 246.
In Quilhuan v. Gurley, 85 Ala. 594, -the court said: “Tf there is a special finding of facts, the Supreme Court must on appeal, examine and determine whether the facts are sufficient to support the judgment.” This means, certainly, the -facts as found by the court. It was further said in that case, that “The operation of the statute being, that -when the parties waive a trial by jury, and consent that the court may be a trier of *183the facts, there shall be the same right of appeal and reservation of questions for revision¡ on appeal, as if there had been a trial by jury, and the judgment had been rendered on their verdict, and no other or greater, the appellate court cannot review the sufficiency of the evidence to support the judgment, except in the single instance of a special finding on the facts, entered on the minutes as provided by statute.”
In Betancourt v. Eberlin, 71 Ala. 461, it Aims held that before1 the enactment of these statutes, if the parties AA'aiAred a jury and submitted the determination of the facts to the court, the decision of the court thereon avus not examinable on error. Referring to the special finding lidien requested by the parties or either of them, the court said: “When the finding is special, the statute operates to open for examination the sufficiency of the facts as found (italics ours) to support the judgment, and casts on the appellate court the duty of reviewing and examining the decision of the primary court on them. The finding in the present case ivas special, on the request, of appellant, the defendant in the court below, and ivhether the facts as found, reduced to writing and entered on the minutes, will support the judgment rendered, must be inquired into and determined.” It thus appears that where a special finding, as here, has been required of the court, by the parties, this court may not go behind the facts as found by the court to see whether or not from the evidence introduced, it correctly found the facts. If such could be done, wo fail to see the necessity for a ’spcial finding at. all. We must, therefore, determine ivhether the court rendered a proper judgment on the facts found. Bibb v. Hall, 101 Ala. 79, 87.
What ivas said in Brock v. L. & N. R. R. Co., 122 Ala. 172, in the last paragraph of the opinion, in reference to the finding in that case, seems to be in conflict with what ive have aboire said, and to that extent that decision is misleading.
2. We have read the facts as found by the court, and are of the opinion, after careful examination of them and the legal principles applicable thereto, that *184upon the facts alone as found, unaided by any extrinsic evidence appearing in the bill of exceptions, the court did not err in the judgment rendered, and it must, therefore, be affirmed. It would' subserve no good purpose to elaborate our views, in following counsel in the many questions they so elaborately discuss.
Affirmed.